Citation Nr: 1454952	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  09-48 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected right knee patellofemoral syndrome (herein right knee disability), for the period prior to October 11, 2011, and a disability rating in excess of 10 percent for the period thereafter.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 2005 to August 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted entitlement to service connection for a right knee disability and assigned a 0 percent (non-compensable) disability rating, effective August 2008.  A November 2011 rating decision by the same RO increased the right knee disability rating to 10 percent, effective October 11, 2011.  

The Veteran testified at a July 2014 hearing before the undersigned Veterans Law Judge in Winston-Salem, North Carolina.  A transcript of the hearing is of record.  In September 2014, the Board remanded the Veteran's claim for further development.   

A claim for a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran has not asserted that he is not able to work because of his service-connected right knee disability, and therefore, a TDIU claim is not before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2014, the Board remanded the Veteran's claim, in part, for a VA examination.  A document of record noted that the Veteran failed to report for a VA examination.  Crucially, however, there is no documentation of record that the Veteran was notified of the VA examination.  While the subsequent November 2014 Supplemental Statement of the Case (SSOC) referenced the Veteran failing to report for the VA examination and the Veteran's representative responded in November 2014 to the SSOC with a waiver of the 30 day waiting period, there still remains no evidence that the Veteran was notified of the VA examination.  As such, remand is required for a VA examination, which the Veteran must be provided notice of.  

The Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is critical.  The Veteran is also advised that failure to report for any scheduled VA examination will result in his claim being decided based on the evidence of record. See 38 C.F.R. § 3.655(b) (2014).

Additionally, any outstanding VA treatment records must also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  

2.  After completion of the above, afford the Veteran an appropriate VA examination to determine the current severity of his service-connected right knee disability.  Notice must be provided to the Veteran of the VA examination.  If the Veteran fails to report for the VA examination, ensure that the notice provided to the Veteran of the examination is of record.

All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished. 

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

